Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 26, 2022

                                       No. 04-22-00174-CV

                                       Antonio G. CANTU,
                                            Appellant

                                                 v.

                  BEXAR APPRAISAL DISTRICT and Michael Amezquita,
                                   Appellees

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI22041
                         Honorable John D. Gabriel Jr., Judge Presiding


                                          ORDER
         On July 15, 2022, appellees filed a courtesy copy of a Request for Preparation of the
Supplemental Clerk’s Record in this court. The letter reflects appellees requested the Bexar County
District Clerk to include a copy of “Bexar Appraisal District’s Notice of Filing of Deposition and all
attachments” in a supplemental clerk’s record. On July 19, 2022, appellant filed an opposition to
appellees’ request asking this court to decline to consider the supplemental clerk’s record. After
consideration, appellant’s opposition is carried with the appeal.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court